Citation Nr: 0009257	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in July 1998, when 
it was remanded for further development.  The requested 
development has been completed, except as noted below.  While 
the claim was in Remand status, the RO granted non-service-
connected pension benefits.  The veteran has not disagreed 
with any aspect of that grant.  Consequently, there are no 
pension issues currently before the Board.  


FINDINGS OF FACT

1.  There is no evidence connecting the veteran's current 
skin disorder, claimed as jungle rot, to disease or injury 
during service.  

2.  There is a current diagnosis of post traumatic stress 
disorder (PTSD).  

3.  The veteran served in Vietnam and has described stressor 
incidents while serving there.  

4.  There is medical opinion linking the reported stressors 
while serving in Vietnam with the current diagnosis of PTSD.   




CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
claimed as jungle rot, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disorder

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a skin disorder, claimed as jungle 
rot, the threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The December 1998 statement of the case adequately informed 
the veteran of the lack of evidence to support his claim in 
accordance with 38 U.S.C. 5103 (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The VA general examination of February 1996 disclosed 
scattered circular depigmented areas, less than 1 centimeter 
in diameter, over the veteran's arms and trunk.  There were 
no active lesions.  The was no active dermatitis of the feet.  
There was no skin diagnosis.  While there was no diagnosis, 
the doctor did describe a skin abnormality.  

The determination as to whether the claim is well grounded is 
a threshold determination.  At this initial stage, evidence 
is construed liberally.  Therefore, while there is no 
diagnosis, in this case, the Board finds that the abnormal 
findings by a medical professional are evidence of a current 
disability.  This meets the first requirement for evidence of 
current disability.  

Second, there must be evidence of disease or injury during 
service.  A January 1970 service medical record describes 
impetigo lesions on both hands, right elbow and left foot.  
The impression was impetigo and treatment was provided.  This 
is evidence of skin disease in service.  

The third requirement for a well grounded claim is evidence 
which connects the current disability to disease or injury in 
service.  

One way to established a connection is for the evidence to 
show a chronic disease or injury in service.  38 C.F.R. 
§ 3.303(b) (1999).  Here, there was one episode of impetigo, 
for which treatment was provided.  No other episodes were 
reported during service.  On examination for separation from 
service, in May 1970, a physician reported the veteran's skin 
to be normal.  In this case, there is no evidence of a 
chronic disease in service as covered in the first part of 
38 C.F.R. § 3.303(b) (1999).  

The second part of the regulation provides that a connection 
may be established if there is a continuity of symptoms.  The 
veteran has not actually described continuing symptoms.  More 
significantly, no doctor or other medical professional has 
linked continuing symptoms to the current disability.  
38 C.F.R. § 3.303(b) (1999); Savage, at 497.  

There is no evidence from a physician or other competent 
source that the veteran's skin abnormality is a manifestation 
of a disorder listed in 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.309, 3.311 (1999); or that it was manifested during the 
applicable presumptive period.  

The veteran's assertion that his current skin disability 
began in service is not competent evidence because, as a lay 
witness, he does not have the medical training or experience 
to make such a connection.  The opinion of a trained medical 
professional is required to connect the current skin 
abnormality to disease or injury in service.  Here, there is 
no such evidence.  Grottveit, 5 Vet. App. at 93.  As there is 
no competent evidence linking the current skin disorder to 
disease or injury in service, the claim is not well grounded 
and must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

As the veteran has not presented evidence that he meets the 
threshold requirements of 38 U.S.C.A. § 5107(a) (West 1991), 
VA can not proceed to weigh the positive and negative 
evidence at the merits stage of the adjudication, so the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) do not apply.  

The Board notes that the veteran served in Vietnam and 
reports attacks on his fire base.  The provisions of 
38 U.S.C.A. § 1154 (West 1991) assist veterans at the merits 
stage of the adjudication and do not provide assistance in 
establishing the threshold requirement of a well grounded 
claim, that there be evidence of a connection between a 
claimed disability and disease or injury in service.  Medical 
evidence is required.  Cf. Kessel v. West, 13 Vet. App. 9 
(1999) (en banc), appeal docketed (Fed. Cir.): Arms v. West 
12, Vet. App. 188 (1999).  

PTSD

The veteran is competent to describe what he experienced.  He 
reports seeing a school bus, with children, destroyed by a 
land mine.  He reports attacks on the fire base where he was 
stationed.  Doctors have diagnosed PTSD and linked it to the 
stressors described by the veteran.  Therefore, all three 
elements of a well grounded claim for service connection for 
PTSD are present.  38 U.S.C.A. § 5107(a) (West 1991); See 
Caluza.  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (1999).  


ORDER

Service connection for a skin disorder, claimed as jungle 
rot, is denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Particularly, VA must 
assist the veteran in obtaining credible supporting evidence 
that the claimed in-service stressors occurred by requesting 
pertinent government records.  

The RO asked the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the United States Army 
and Joint Services Environmental Support Group (ESG)], for 
information to verify the veteran's claimed stressors.  In 
January 1999, that agency responded that more time was 
required for a full response.  A final response is not of 
record.  The representative has asked that the case be 
returned to the RO for a response from USASCRUR.  While the 
Board regrets the further delay, verification of the claimed 
stressors is essential to the veteran's claim.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO for the following:  

1.  If there has been no response from 
USASCRUR; or if that agency requested 
additional information, the RO should 
pursue the following development.  

A.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  He should be 
notified of any specific information 
requests from USASCRUR and asked to 
respond promptly.  

B.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents, 
including a copy of the veteran's DA Form 
20, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL M21-
1.  They should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  They 
should specifically be asked to verify 
attacks on Fire Base Moore and/or Battery 
C, 1st Battalion, 84th Artillery, between 
January 4, 1969 and August 19, 1969.  

2.  The RO should respond to any requests 
from USASCRUR for additional information.  

3.  If there is no response from USASCRUR, 
the RO should take appropriate follow-up 
action.  The veteran should be notified of 
any delays in obtaining information from 
USASCRUR.  

4.  After the RO has received a final and 
complete response from USASCRUR, it should 
adjudicate the claim for service 
connection for PTSD.  If the decision is 
not favorable to the veteran, he should be 
given a supplemental statement of the case 
notifying him of the USASCRUR response.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


